Case 5:21-cv-11532-JEL-APP ECF No. 40, PageID.889 Filed 08/25/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Rita C. Simpson-Vlach, et al.,

                        Plaintiffs,     Case No. 21-cv-11532

v.                                      Judith E. Levy
                                        United States District Judge
Michigan Department of
Education, et al.,                      Mag. Judge Anthony P. Patti

                        Defendants.

________________________________/

    ORDER STRIKING PLAINTIFFS’ RESPONSE [39] TO
     STATE DEFENDANTS’ MOTION TO DISMISS AND
 STRIKING PLAINTIFFS’ MOTION FOR AN AUTOMATIC AND
            PRELIMINARY INJUNCTION [27]

     On August 19, 2021, Plaintiffs filed a response (ECF No. 39) to the

motion to dismiss filed by State Defendants the Michigan Department of

Education and Dr. Michael F. Rice. (ECF No. 20.) Eastern District of

Michigan Local Rule 5.1 provides that “[p]apers presented for filing”

must have margins that are “at least one inch on the top, sides, and

bottom,” and the “type size of all text and footnotes must be no smaller

than 10-1/2 characters per inch (non-proportional) or 14 point

(proportional).” E.D. Mich. LR 5.1(a)(2)–(3). However, the margins in
Case 5:21-cv-11532-JEL-APP ECF No. 40, PageID.890 Filed 08/25/21 Page 2 of 3




Plaintiffs’ response are not “at least one inch on the top, sides, and

bottom.” E.D. Mich. LR 5.1(a)(2). In addition, the text and footnotes in

Plaintiffs’ response are in “Times New Roman, a proportional font,” but

are not in “the 14-point font that the Local Rules . . . requires.” Numatics,

Inc. v. Balluff, Inc., No. 13-11049, 2014 WL 12662310, at *1 (E.D. Mich.

Nov. 6, 2014), on reconsideration, No. 13-11049, 2014 WL 6750589 (E.D.

Mich. Dec. 1, 2014). Plaintiffs’ response is therefore not in compliance

with Local Rule 5.1.1

      Accordingly, Plaintiffs’ response to State Defendants’ motion to

dismiss is stricken. For the same reasons, the Court also strikes

Plaintiffs’ motion for an automatic and preliminary injunction (ECF No.

27) filed on August 4, 2021. Plaintiffs may refile their response to State

Defendants’ motion to dismiss and their motion for an automatic and

preliminary injunction, but these filings—and all future filings—must

comply with the Local Rules. If Plaintiffs choose to refile their response




      1 The Court notes that Plaintiffs’ response is also not in compliance with Local
Rule 7.1, which provides that “[t]he text of a brief supporting a motion or response,
including footnotes and signatures, may not exceed 25 pages. A person seeking to file
a longer brief may apply ex parte in writing setting forth the reasons.” E.D. Mich.
7.1(d)(3)(A). Plaintiffs’ response brief is twenty-six pages long, and Plaintiffs did not
seek permission to file a brief that exceeds the page limit set forth in Local Rule 7.1.
                                           2
Case 5:21-cv-11532-JEL-APP ECF No. 40, PageID.891 Filed 08/25/21 Page 3 of 3




to State Defendants’ motion to dismiss, they must do so by September 1,

2021. State Defendants will then have fourteen days from the date on

which Plaintiffs refile their response to file a reply.

      IT IS SO ORDERED.

Dated: August 25, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 25, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
